As filed with the Securities and Exchange Commission on May 28, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CAESARSTONE SDOT-YAM LTD. (Exact name of registrant as specified in its charter) Israel Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Kibbutz Sdot-Yam MP Menashe, 3780400 Israel +972 (4) 636-4555 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Caesarstone USA, Inc. 6840 Hayvenhurst Ave., Suite 100 Van Nuys, California 91406 (818) 779-0999 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications, including communications sent to agent for service, should be sent to: Colin J. Diamond, Esq. Joshua G. Kiernan, Esq. White & Case LLP 1155 Avenue of the Americas New York, New York 10036 Tel: (212) 819-8200 Fax: (212) 354-8113 Michal Baumwald Oron, Adv. General Counsel Caesarstone Sdot-Yam Ltd. Kibbutz Sdot-Yam MP Menashe, 3780400 Israel Tel: +972 (4) 610-9239 Fax: +972 (4) 636-4400 Amir Halevy, Adv. Dr. Shachar Hadar, Adv. Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. One Azrieli Center Tel Aviv 6702100, Israel Tel: +972 (3) 607-4444 Fax: +972 (3) 607-4470 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box. x If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered/ Proposed maximum offering price per share/ Proposed maximum aggregate offering price Amount of registration fee Ordinary Shares, par value NIS 0.04 per share (1
